                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     ASUS COMPUTER INTERNATIONAL, et                    Case No. 15-cv-01716-BLF
                                         al.,
                                   8
                                                        Plaintiffs,                         OMNIBUS ORDER RE: SEALING
                                   9                                                        MOTIONS AT ECF 276, 278, 326, 327,
                                                 v.                                         336, AND 350
                                  10
                                         INTERDIGITAL, INC., et al.,                        [Re: ECF 276, 278, 326, 327, 336, 350]
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are Defendants’ and Plaintiffs’ administrative motions to file under seal

                                  14   portions of their motions and exhibits, oppositions and exhibits, and replies and exhibits in

                                  15   connection with the parties’ Daubert motions. ECF 276, 278, 326, 327, 336, 350. For the reasons

                                  16   stated below, the motions are GRANTED IN PART and DENIED IN PART.

                                  17     I.   LEGAL STANDARD
                                  18          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  19   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  20   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  21   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  22   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  23   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  24   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  25   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  26   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  27   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.

                                  28          However, “while protecting the public’s interest in access to the courts, we must remain
                                   1   mindful of the parties’ right to access those same courts upon terms which will not unduly harm

                                   2   their competitive interest.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1228–29 (Fed.

                                   3   Cir. 2013). Records attached to motions that are “not related, or only tangentially related, to the

                                   4   merits of a case” therefore are not subject to the strong presumption of access. Ctr. for Auto

                                   5   Safety, 809 F.3d at 1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need

                                   6   for access to court records attached only to non-dispositive motions because those documents are

                                   7   often unrelated, or only tangentially related, to the underlying cause of action.”). Parties moving

                                   8   to seal the documents attached to such motions must meet the lower “good cause” standard of

                                   9   Rule 26(c). Kamakana, 447 F.3d at 1179 (internal quotations and citations omitted). This

                                  10   standard requires a “particularized showing,” id., that “specific prejudice or harm will result” if the

                                  11   information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206,

                                  12   1210–11 (9th Cir. 2002); see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by
Northern District of California
 United States District Court




                                  13   specific examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co.,

                                  14   966 F.2d 470, 476 (9th Cir. 1992). A protective order sealing the documents during discovery

                                  15   may reflect the court’s previous determination that good cause exists to keep the documents

                                  16   sealed, see Kamakana, 447 F.3d at 1179–80, but a blanket protective order that allows the parties

                                  17   to designate confidential documents does not provide sufficient judicial scrutiny to determine

                                  18   whether each particular document should remain sealed. See Civ. L.R. 79-5(d)(1)(A) (“Reference

                                  19   to a stipulation or protective order that allows a party to designate certain documents as

                                  20   confidential is not sufficient to establish that a document, or portions thereof, are sealable.”).

                                  21          In addition to making particularized showings of good cause, parties moving to seal

                                  22   documents must comply with the procedures established by Civ. L.R. 79-5. Pursuant to Civ. L.R.

                                  23   79-5(b), a sealing order is appropriate only upon a request that establishes the document is

                                  24   “sealable,” or “privileged or protectable as a trade secret or otherwise entitled to protection under

                                  25   the law.” “The request must be narrowly tailored to seek sealing only of sealable material, and

                                  26   must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b). In part, Civ. L.R. 79-5(d) requires the

                                  27   submitting party to attach a “proposed order that is narrowly tailored to seal only the sealable

                                  28   material” which “lists in table format each document or portion thereof that is sought to be
                                                                                          2
                                   1   sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the document” that indicates “by

                                   2   highlighting or other clear method, the portions of the document that have been omitted from the

                                   3   redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the filing of the Administrative

                                   4   Motion to File Under Seal, the Designating Party must file a declaration as required by subsection

                                   5   79-5(d)(1)(A) establishing that all of the designated material is sealable.” Civ. L.R. 79-5(e)(1).

                                   6    II.        DISCUSSION
                                   7               The Court has reviewed the sealing motions and the declarations of the designating parties

                                   8   submitted in support thereof. The Court finds that the parties have articulated good cause and

                                   9   compelling reasons to seal certain portions of the submitted documents. The proposed redactions

                                  10   are generally narrowly tailored. The Court’s rulings on the sealing requests are set forth in the

                                  11   tables below.

                                  12          A.      ECF 276 (Defendants’ Motion as to Defendants’ Motion to Exclude Opinions and
Northern District of California




                                                      Testimony and Exhibits (“Daubert Motion”))
 United States District Court




                                  13
                                         ECF          Document to be Sealed:        Result                     Reasoning
                                  14     No.
                                         276-4        A: Daubert Motion         DENIED as to portions       Cites sealable material in exhibits,
                                  15
                                                                                quoting or substantively    as discussed below, and contains
                                  16                                            citing exhibits below or    confidential information relating
                                                                                portions thereof that are   to the parties’ licensing
                                  17                                            non-sealable.               negotiations, Defendants’ licenses,
                                                                                                            and Defendants’ and Plaintiffs’
                                  18                                            GRANTED as to               technical analyses of Defendants’
                                                                                remaining highlighted       patents. Weinberg Decl. ISO Mot.
                                  19
                                                                                portions.                   ¶ 4 (“Weinberg Def. Mot. Decl.”),
                                  20                                                                        ECF 295; Reed Decl. ISO Mot. ¶
                                                                                                            5 (“Reed Mot. Decl.”), ECF 276-
                                  21                                                                        1. Disclosure of such information
                                                                                                            could cause harm to both parties.
                                  22                                                                        Id.
                                  23
                                                                                                            To the extent the redacted portions
                                  24                                                                        quote or substantively cite exhibits
                                                                                                            or portions thereof that this Court
                                  25                                                                        has determined are unsealable, the
                                                                                                            request is DENIED.
                                  26
                                  27                                                                        Plaintiffs are ORDERED to file a
                                                                                                            partially redacted version of this
                                  28                                                                        document in the public record no
                                                                                            3
                                   1   ECF     Document to be Sealed:           Result                      Reasoning
                                       No.
                                   2                                                            earlier than 4 days and no later
                                   3                                                            than 10 days from the date of this
                                                                                                order.
                                   4   276-6   B: Expert Report of      GRANTED as to           Contains confidential information
                                   5           Apostolos K. “Paul”      ¶¶ 191, 193, 203–206.   relating to the parties’ licensing
                                               Kakaes                                           negotiations and subject to a non-
                                   6                                                            disclosure agreement between the
                                                                                                parties. Weinberg Def. Mot. Decl.
                                   7                                                            ¶¶ 3, 5. Disclosure of the
                                                                                                information in these paragraphs
                                   8                                                            could cause harm to the parties.
                                   9
                                                                                                Because Plaintiffs, the designating
                                  10                                                            parties, do not seek to seal the
                                                                                                remainder, Defendants are
                                  11                                                            ORDERED to file a redacted
                                                                                                version of this document in the
                                  12
Northern District of California




                                                                                                public record no earlier than 4
 United States District Court




                                  13                                                            days and no later than 10 days
                                                                                                from the date of this order.
                                  14
                                       276-8   C: Corrected Expert      GRANTED.                Contains confidential information
                                  15           Report of Fiona M.                               relating to the parties’ licensing
                                               Scott Morton, Ph.D.                              negotiations, Defendants’ licenses
                                  16                                                            and negotiations with third parties,
                                                                                                and Plaintiffs’ internal financial
                                  17                                                            and business strategies. Weinberg
                                  18                                                            Def. Mot. Decl. ¶ 6; Reed Mot.
                                                                                                Decl. ¶ 7. Disclosure of such
                                  19                                                            information could cause harm to
                                                                                                both parties. Id.
                                  20
                                       276-9   D: Supplemental Expert   GRANTED.                Contains confidential information
                                  21           Report of Fiona M.                               relating to the parties’ licensing
                                               Scott Morton, Ph.D.                              negotiations and Defendants’
                                  22                                                            internal licensing practices. Reed
                                                                                                Mot. Decl. ¶ 8. Disclosure of such
                                  23                                                            information could cause harm to
                                  24                                                            Defendants. Id.
                                       276-10 E: Corrected Expert       GRANTED.                Contains confidential information
                                  25          Report of Dr. Gregory                             relating to the parties’ licensing
                                  26          K. Leonard                                        negotiations and Defendants’
                                                                                                licenses, including confidential
                                  27                                                            royalty and financial terms.
                                                                                                Weinberg Def. Mot. Decl. ¶ 7;
                                  28                                                            Reed Mot. Decl. ¶ 9. Disclosure
                                                                                  4
                                   1   ECF     Document to be Sealed:           Result                         Reasoning
                                       No.
                                   2                                                               of such information could cause
                                   3                                                               harm to both parties. Id.
                                       276-11 F: Second Supplemental GRANTED.                      Contains confidential information
                                   4          Expert Rebuttal Report                               relating to the parties’ licensing
                                   5          of Dr. Gregory K.                                    negotiations and Defendants’
                                              Leonard                                              internal licensing practices. Reed
                                   6                                                               Mot. Decl. ¶ 10. Disclosure of
                                                                                                   such information could cause
                                   7                                                               harm to both parties. Id.
                                   8   276-12 G: Excerpts from the      GRANTED as to lines        Contains confidential information
                                              Deposition Transcript     17:4-11, 18:7-             relating to a confidential
                                   9          of Sachin Sinha           19:25, 21:1-22:25, 30:2-   arbitration and consultation that
                                                                        32:13, 36:1-37:17,         Mr. Sinha conducted at the
                                  10                                    38:14-39:25, 45:4-         direction and request of Sidley
                                  11                                    49:25, 63:15-18, 74:1-     Austin and other confidential
                                                                        75:25, 78:2-               parties. Weinberg Def. Mot. Decl.
                                  12                                    79:25, 81:8-25, 98:2-      ¶ 8. Disclosure of such
Northern District of California
 United States District Court




                                                                        24, 117:1-25.              information could cause harm to
                                  13                                                               Plaintiffs and third parties.
                                                                        DENIED as to
                                  14                                    remainder.                 Because Plaintiffs, the designating
                                  15                                                               parties, do not seek to seal the
                                                                                                   remainder, Defendants are
                                  16                                                               ORDERED to file a redacted
                                                                                                   version of this document in the
                                  17                                                               public record no earlier than 4
                                                                                                   days and no later than 10 days
                                  18
                                                                                                   from the date of this order.
                                  19   276-13 H: Excerpts from the      GRANTED as to lines        Contains confidential information
                                              Deposition Transcript     60:10-25, 70:8-72:3,       relating to a confidential
                                  20          of Apostolos Kakaes       72:9-73:16, 74:6-25,       arbitration and consultation
                                  21                                    85:7-25, 130:12-25,        conducted at the direction and
                                                                        132:1-25, 193:9-25,        request of Sidley Austin and other
                                  22                                    200:18-201:2.              confidential parties. Weinberg
                                                                                                   Def. Mot. Decl. ¶ 9. Disclosure of
                                  23                                    DENIED as to               such information could cause
                                                                        remainder.                 harm to Plaintiffs and third parties.
                                  24

                                  25                                                               Because Plaintiffs, the designating
                                                                                                   parties, do not seek to seal the
                                  26                                                               remainder, Defendants are
                                                                                                   ORDERED to file a redacted
                                  27                                                               version of this document in the
                                                                                                   public record no earlier than 4
                                  28
                                                                                   5
                                   1   ECF     Document to be Sealed:         Result               Reasoning
                                       No.
                                   2                                                   days and no later than 10 days
                                   3                                                   from the date of this order.
                                       276-14 I: Excerpts from the      GRANTED.       Contains confidential information
                                   4          Deposition Transcript                    relating to a confidential
                                   5          of Nitin Agrawal                         arbitration and consultation
                                                                                       conducted at the direction and
                                   6                                                   request of Sidley Austin and other
                                                                                       confidential parties. Weinberg
                                   7                                                   Def. Mot. Decl. ¶ 10. Disclosure
                                                                                       of such information could cause
                                   8                                                   harm to Plaintiffs and third parties.
                                   9   276-15 J: Excerpts from the      GRANTED.       Contains confidential information
                                              Corrected Rebuttal                       relating to Defendants’ and
                                  10          Expert Report of                         Plaintiffs’ technical analyses of
                                  11          Branimir Vojcic                          Defendants’ patents. Reed Mot.
                                                                                       Decl. ¶ 14. Disclosure of such
                                  12                                                   information could cause harm to
Northern District of California
 United States District Court




                                                                                       Defendants. Id.
                                  13
                                       276-16 K: Excerpts from the   GRANTED.          Contains confidential information
                                  14          Corrected Rebuttal                       relating to Defendants’ and
                                              Expert Report of Wayne                   Plaintiffs’ technical analyses of
                                  15          Stark, Ph.D.                             Defendants’ patents. Reed Mot.
                                                                                       Decl. ¶ 15. Disclosure of such
                                  16                                                   information could cause harm to
                                  17                                                   Defendants. Id.
                                       276-17 L: Appendix A of the      DENIED.        Because Plaintiffs, the designating
                                  18          Expert Report of                         parties, do not seek to seal this
                                  19          Apostolos K. “Paul”                      document, Defendants are
                                              Kakaes, bearing Bates                    ORDERED to file an unredacted
                                  20          number                                   version of this document in the
                                              ASUS_0080579                             public record no earlier than 4
                                  21                                                   days and no later than 10 days
                                                                                       from the date of this order.
                                  22
                                       276-18 M: Excerpts from the      DENIED.        Because Plaintiffs, the designating
                                  23          Deposition Transcript                    parties, do not seek to seal this
                                              of Philippe Stoffel-                     document, Defendants are
                                  24          Munck                                    ORDERED to file an unredacted
                                  25                                                   version of this document in the
                                                                                       public record no earlier than 4
                                  26                                                   days and no later than 10 days
                                                                                       from the date of this order.
                                  27
                                       276-19 N: Appendix B of the      DENIED.        Because Plaintiffs, the designating
                                  28          Expert Report of                         parties, do not seek to seal this
                                                                                  6
                                   1   ECF     Document to be Sealed:            Result                     Reasoning
                                       No.
                                   2           Apostolos K. “Paul”                              document, Defendants are
                                   3           Kakaes, produced by                              ORDERED to file an unredacted
                                               ASUS, bearing Bates                              version of this document in the
                                   4           number                                           public record no earlier than 4
                                               ASUS_0080580                                     days and no later than 10 days
                                   5                                                            from the date of this order.
                                   6

                                   7     B.    ECF 278 (Plaintiffs’ Motion as to Plaintiffs’ Motion to Exclude Defendants’
                                               Experts’ Improper Testimony and Exhibits (“Daubert Motion”)
                                   8
                                       ECF     Document to be Sealed:           Result                      Reasoning
                                   9   No.
                                  10   278-3   A: Daubert Motion        DENIED as to            Cites sealable material in exhibits,
                                                                        portions quoting or     as discussed below, and otherwise
                                  11                                    substantively citing    contains confidential information
                                                                        exhibits below or       relating to the parties’ licensing
                                  12                                    portions thereof that   negotiations, Plaintiffs’ and
Northern District of California
 United States District Court




                                                                        are non-sealable.       Defendants’ licensing strategies
                                  13
                                                                                                and licenses and negotiations with
                                  14                                    GRANTED as to           third parties, and the confidential
                                                                        remaining highlighted   arbitration between the parties.
                                  15                                    portions.               Weinberg Decl. ISO Mot. ¶ 2
                                                                                                (“Weinberg Pl. Mot. Decl.”), ECF
                                  16                                                            280; Rees Decl. ISO Mot. ¶ 4
                                  17                                                            (“Rees Decl.”), ECF 296.
                                                                                                Disclosure of such information
                                  18                                                            could cause harm to both parties.
                                                                                                Id.
                                  19
                                                                                                To the extent the redacted portions
                                  20                                                            quote or substantively cite exhibits
                                  21                                                            or portions thereof that this Court
                                                                                                has determined are unsealable, the
                                  22                                                            request is DENIED.

                                  23                                                            Plaintiffs are ORDERED to file a
                                                                                                partially redacted version of this
                                  24                                                            document in the public record no
                                  25                                                            earlier than 4 days and no later
                                                                                                than 10 days from the date of this
                                  26                                                            order.

                                  27   278-5   C: Exh 1 - excerpts from GRANTED as to all       Contains confidential information
                                               the deposition transcript orange highlighted     relating to the parties’ licensing
                                  28           of Defendants’ expert     portions in ECF 297.   negotiations and Plaintiffs’ and
                                                                                   7
                                   1   ECF     Document to be Sealed:           Result                       Reasoning
                                       No.
                                   2           Anne Layne-Farrar                                 Defendants’ licenses and
                                   3                                                             negotiations with third parties.
                                                                                                 Rees Decl. ¶ 5; Weinberg Pl. Mot.
                                   4                                                             Decl. ¶ 4. Disclosure of such
                                                                                                 information could cause harm to
                                   5                                                             both parties. Id.
                                   6   278-6   D: Exh 2 - excerpts from GRANTED.                 Contains confidential information
                                               the Corrected Rebuttal                            relating to the parties’ licensing
                                   7           Expert Report of                                  negotiations and Plaintiffs’ and
                                               Defendants’ expert Anne                           Defendants’ licenses and
                                   8           Layne-Farrar                                      negotiations with third parties, and
                                   9                                                             the arbitration between the parties.
                                                                                                 Rees Decl. ¶ 6; Weinberg Pl. Mot.
                                  10                                                             Decl. ¶ 5. Disclosure of such
                                                                                                 information could cause harm to
                                  11                                                             both parties. Id.
                                  12   278-7   E: Exh 4 – excerpts from GRANTED as to all        Contains confidential information
Northern District of California




                                                                                                 relating to third parties’ licensing
 United States District Court




                                               the deposition testimony orange highlighted
                                  13           of Defendants’ expert    portions in ECF 297-1.   negotiations and licenses. Rees
                                               Bertram Huber                                     Decl. ¶ 7.
                                  14
                                       278-9   G: Exh. 5 - excerpts from DENIED.                 Because Defendants, the
                                  15           the Opening Expert                                designating parties, do not seek to
                                               Report of Defendants’                             seal this document, Plaintiffs are
                                  16           expert Dr. Bertram                                ORDERED to file an unredacted
                                  17           Huber                                             version of this document in the
                                                                                                 public record no earlier than 4
                                  18                                                             days and no later than 10 days
                                                                                                 from the date of this order.
                                  19
                                       278-10 H: Exh. 6 - excerpts from GRANTED as to all        Contains confidential information
                                  20          the Rebuttal Expert       orange highlighted       relating to the parties’ licensing
                                              Report of Defendants’     portions in ECF 297-2.   negotiations and Plaintiffs’ and
                                  21          expert Dr. Bertram                                 Defendants’ licenses and
                                              Huber                                              negotiations with third parties.
                                  22                                                             Rees Decl. ¶ 9; Weinberg Pl. Mot.
                                  23                                                             Decl. ¶ 9. Disclosure of such
                                                                                                 information could cause harm to
                                  24                                                             both parties. Id.

                                  25   278-11 I: Exh. 7 – excerpts from GRANTED as to ¶¶         ¶¶ 315-316, 335-336, and 360,
                                              the Corrected Rebuttal    315-316, 335-336, and    which Plaintiffs seek to seal,
                                  26          Expert Report of          360.                     contain confidential information
                                              Defendants’ expert                                 relating to the parties’ licensing
                                  27          Jonathan D. Putnam                                 negotiations and Plaintiffs’ and
                                                                                                 Defendants’ licenses and
                                  28
                                                                                   8
                                   1   ECF     Document to be Sealed:           Result                      Reasoning
                                       No.
                                   2                                    DENIED WITHOUT          negotiations with third parties.
                                   3                                    PREJUDICE as to         Rees Decl. ¶ 10; Weinberg Pl.
                                                                        remainder.              Mot. Decl. ¶ 10. Disclosure of
                                   4                                                            such information could cause
                                                                                                harm to both parties. Id.
                                   5
                                                                                                Defendants seek to seal the entire
                                   6                                                            document, but this request is
                                   7                                                            DENIED WITHOUT
                                                                                                PREJUDICE because it is not
                                   8                                                            narrowly tailored. There are many
                                                                                                paragraphs throughout the report
                                   9                                                            that are not specific to Defendants
                                                                                                and do not contain confidential,
                                  10
                                                                                                sensitive information.
                                  11
                                                                                                Plaintiffs are ORDERED to file a
                                  12                                                            partially redacted version of this
Northern District of California
 United States District Court




                                                                                                document in the public record no
                                  13                                                            earlier than 4 days and no later
                                                                                                than 10 days from the date of this
                                  14
                                                                                                order.
                                  15   278-12 J: Exh. 10 – excerpts    GRANTED as to all        Contains confidential information
                                              from the deposition      orange highlighted       relating to the parties’ licensing
                                  16
                                              testimony of Defendants’ portions in ECF 297-3.   negotiations and Plaintiffs’ and
                                  17          expert Jonathan D.                                Defendants’ licenses and
                                              Putnam                                            negotiations with third parties, and
                                  18                                                            the arbitration between the parties.
                                                                                                Rees Decl. ¶ 11; Weinberg Pl.
                                  19                                                            Mot. Decl. ¶ 11. Disclosure of
                                                                                                such information could cause
                                  20
                                                                                                harm to both parties. Id.
                                  21   278-13 K: Exh. 13 – excerpts      GRANTED.               Contains confidential information
                                              from the transcript of the                        relating to the parties’ licensing
                                  22
                                              arbitration proceeding                            negotiations and the arbitration
                                  23          between the parties                               between the parties. Rees Decl. ¶
                                              produced by ASUS                                  12; Weinberg Pl. Mot. Decl. ¶ 12.
                                  24          bearing Bates stamps                              Disclosure of such information
                                              IDC-ASUS-1716-                                    could cause harm to both parties.
                                  25          0225382 – 437                                     Id.
                                  26
                                  27

                                  28
                                                                                  9
                                         C.    ECF 326 (Defendants’ Motion as to Defendants’ Opposition to Plaintiffs’ Motion
                                   1           to Exclude Defendants’ Experts’ Testimony and Exhibits)
                                   2   ECF     Document to be Sealed:          Result                  Reasoning
                                       No.
                                   3   326-4   A: Defendants’              DENIED as to            Cites sealable material in exhibits,
                                   4           Opposition to Plaintiffs’   portions quoting or     as discussed below, and otherwise
                                               Daubert Motion              substantively citing    contains confidential information
                                   5                                       exhibits below or       relating to the parties’ licensing
                                                                           portions thereof that   negotiations, Plaintiffs’ and
                                   6                                       are non-sealable.       Defendants’ licensing strategies
                                                                                                   and licenses and negotiations with
                                   7                                       GRANTED as to           third parties, and the arbitration
                                   8                                       remaining highlighted   between the parties. Miller Decl.
                                                                           portions.               ISO Mot. ¶ 5 (“Miller Decl.”),
                                   9                                                               ECF 326-1; Franzinger Decl. ISO
                                                                                                   Mot. ¶ 4 (“Franzinger Decl.”),
                                  10                                                               ECF 332. Disclosure of such
                                                                                                   information could cause harm to
                                  11
                                                                                                   both parties. Id.
                                  12
Northern District of California




                                                                                                   To the extent the redacted portions
 United States District Court




                                  13                                                               quote or substantively cite exhibits
                                                                                                   or portions thereof that this Court
                                  14                                                               has determined are unsealable, the
                                                                                                   request is DENIED.
                                  15

                                  16                                                               Plaintiffs are ORDERED to file a
                                                                                                   partially redacted version of this
                                  17                                                               document in the public record no
                                                                                                   earlier than 4 days and no later
                                  18                                                               than 10 days from the date of this
                                                                                                   order.
                                  19
                                       326-5   B: Excerpts from the        GRANTED.                Contains confidential information
                                  20           Corrected Expert                                    relating to the parties’ licensing
                                               Report of Dr. Anne                                  negotiations, Defendants’
                                  21
                                               Layne-Farrar                                        licensing strategies and licenses
                                  22                                                               and negotiations with third parties,
                                                                                                   and the arbitration between the
                                  23                                                               parties. Miller Decl. ¶ 6;
                                                                                                   Franzinger Decl. ¶ 5. Disclosure
                                  24                                                               of such information could cause
                                                                                                   harm to both parties. Id.
                                  25
                                       326-6   C: Excerpts from the        GRANTED.                Contains confidential information
                                  26           Corrected                                           relating to the parties’ licensing
                                               Rebuttal Expert Report                              negotiations and Defendants’ and
                                  27
                                               of Jonathan D.                                      Plaintiffs’ licensing strategies and
                                  28           Putnam,                                             licenses and negotiations with

                                                                                      10
                                   1   ECF     Document to be Sealed:            Result                     Reasoning
                                       No.
                                   2                                                            third parties. Miller Decl. ¶ 7;
                                   3                                                            Franzinger Decl. ¶ 6. Disclosure
                                                                                                of such information could cause
                                   4                                                            harm to both parties. Id.

                                   5   326-7   D: Excerpts from the     GRANTED.                Contains confidential information
                                               Opening Expert                                   relating to the parties’ licensing
                                   6           Report of Dr. Bertram                            negotiations and Defendants’
                                               Huber.                                           licensing and negotiating
                                   7                                                            strategies. Miller Decl. ¶ 8.
                                   8
                                       326-8   E: Excerpts from the     DENIED.                 Because Plaintiffs, the designating
                                   9           deposition                                       parties, do not seek to seal this
                                               transcript of ASUS’s                             document, Defendants are
                                  10           expert Fiona M.                                  ORDERED to file an unredacted
                                  11           Scott Morton                                     version of this document in the
                                                                                                public record no earlier than 4
                                  12                                                            days and no later than 10 days
Northern District of California
 United States District Court




                                                                                                from the date of this order.
                                  13
                                       326-9   F: Excerpts from the     DENIED.                 Because Plaintiffs, the designating
                                  14           deposition                                       parties, do not seek to seal this
                                               transcript of ASUS’s                             document, Defendants are
                                  15           expert Philippe                                  ORDERED to file an unredacted
                                               Stoffel-Munck                                    version of this document in the
                                  16                                                            public record no earlier than 4
                                  17                                                            days and no later than 10 days
                                                                                                from the date of this order.
                                  18
                                  19
                                         D.    ECF 327 (Plaintiffs’ Motion as to Plaintiffs’ Opposition to Defendants’ Motion to
                                  20           Exclude Opinions and Testimony and Exhibits)
                                       ECF     Document to be Sealed:           Result                      Reasoning
                                  21
                                       No.
                                  22   327-4   A: Opposition to         DENIED as to            Cites sealable material in exhibits,
                                               Defendants’ Daubert      portions quoting or     as discussed below, and otherwise
                                  23
                                               Motion                   substantively citing    contains confidential information
                                  24                                    exhibits below or       relating to the parties’ licensing
                                                                        portions thereof that   negotiations, Plaintiffs’ and
                                  25                                    are non-sealable.       Defendants’ licensing strategies
                                                                                                and licenses and negotiations with
                                  26                                    GRANTED as to           third parties. Franzinger Decl.
                                                                        remaining highlighted   ISO Mot. (“Franzinger Opp.
                                  27
                                                                        portions.               Decl.”) ¶ 2, ECF 327-1; Rees
                                  28                                                            Decl. ISO Mot. (“Rees Opp.

                                                                                   11
                                   1   ECF     Document to be Sealed:           Result                       Reasoning
                                       No.
                                   2                                                             Decl.”) ¶ 4, ECF 333. Disclosure
                                   3                                                             of such information could cause
                                                                                                 harm to both parties. Id.
                                   4
                                                                                                 To the extent the redacted portions
                                   5                                                             quote or substantively cite exhibits
                                                                                                 or portions thereof that this Court
                                   6                                                             has determined are unsealable, the
                                   7                                                             request is DENIED.

                                   8                                                             Plaintiffs are ORDERED to file a
                                                                                                 partially redacted version of this
                                   9                                                             document in the public record no
                                                                                                 earlier than 4 days and no later
                                  10
                                                                                                 than 10 days from the date of this
                                  11                                                             order.
                                       327-5   B: Exh 1 – Corrected     GRANTED as to all        Contains confidential information
                                  12                                                             relating to the parties’ licensing
Northern District of California




                                               Expert Report of         green highlighted
 United States District Court




                                  13           Dr. Anne Layne-Farrar    portions in ECF 333-2.   negotiations, Defendants’
                                                                                                 licensing strategies, and licenses
                                  14                                    DENIED as to             and negotiations with third parties.
                                                                        remainder.               Rees Opp. Decl. ¶ 5; Franzinger
                                  15                                                             Opp. Decl. ¶ 3. Disclosure of such
                                                                                                 information could cause harm to
                                  16
                                                                                                 both parties. Id.
                                  17
                                                                                                 Because neither party seeks to seal
                                  18                                                             the remainder of the document,
                                                                                                 Plaintiffs are ORDERED to file an
                                  19                                                             appropriately redacted version of
                                                                                                 this document in the public record
                                  20
                                                                                                 no earlier than 4 days and no later
                                  21                                                             than 10 days from the date of this
                                                                                                 order.
                                  22
                                       327-6   C: Exh 2 – Corrected     GRANTED.                 Contains confidential information
                                  23           Rebuttal Expert Report                            relating to the parties’ licensing
                                               of Jonathan D. Putnam                             negotiations, Defendants’
                                  24                                                             licensing strategies, and licenses
                                                                                                 and negotiations with third parties.
                                  25                                                             Rees Opp. Decl. ¶ 6; Franzinger
                                                                                                 Opp. Decl. ¶ 4. Disclosure of such
                                  26
                                                                                                 information could cause harm to
                                  27                                                             both parties. Id.

                                  28
                                                                                  12
                                   1   ECF     Document to be Sealed:            Result                     Reasoning
                                       No.
                                   2   327-8   D: Exh 3 – excerpts of    GRANTED as to          Contains confidential information
                                   3           Dr. Apostolos Kakaes’s    entire document.       relating to technical analyses of
                                               Deposition Transcript                            Defendants’ patents, the parties’
                                   4                                                            licensing negotiations, and
                                                                                                Defendants’ licensing and
                                   5                                                            negotiation strategies. Franzinger
                                                                                                Opp. Decl. ¶ 5; Rees Opp. Decl. ¶
                                   6                                                            7. Disclosure of such information
                                   7                                                            could cause harm to both parties.
                                                                                                Id.
                                   8   327-10 E: Exh. 4 - excerpt of     DENIED.                Defendants do not seek to seal this
                                   9          Sachin Kumar Sinha’s                              document, and no good cause
                                              Deposition Transcript                             exists to seal the information
                                  10                                                            therein based on Plaintiffs
                                                                                                averments.
                                  11
                                                                                                Plaintiffs are ORDERED to file
                                  12
Northern District of California




                                                                                                this document in the public record
 United States District Court




                                  13                                                            no earlier than 4 days and no later
                                                                                                than 10 days from the date of this
                                  14                                                            order.

                                  15   327-12 F: Exh. 5 – excerpts of    GRANTED as to entire Contains confidential information
                                              Dr. Jonathan D.            document.            relating to technical analyses of
                                  16          Putnam’s Deposition                             Defendants’ patents, the parties’
                                              Transcript                                      licensing negotiations, and
                                  17                                                          Defendants’ licensing and
                                                                                              negotiation strategies. Rees Opp.
                                  18
                                                                                              Decl. ¶ 8. Disclosure of such
                                  19                                                          information could cause harm to
                                                                                              both parties. Id.
                                  20   327-14 G: Exh. 7 – excerpts of    DENIED.                Defendants do not seek to seal this
                                  21          Nitin Agrawal’s                                   document, and no good cause
                                              Deposition Transcript                             exists to seal the information
                                  22                                                            therein based on Plaintiffs
                                                                                                averments.
                                  23
                                                                                                Plaintiffs are ORDERED to file
                                  24
                                                                                                this document in the public record
                                  25                                                            no earlier than 4 days and no later
                                                                                                than 10 days from the date of this
                                  26                                                            order.

                                  27   327-15 H: Exh. 9 – excerpts of    GRANTED.               Contains confidential information
                                              Dr. Jorge Padilla Expert                          relating to the parties’ licensing
                                  28          Report                                            negotiations, Defendants’
                                                                                   13
                                   1   ECF     Document to be Sealed:            Result                       Reasoning
                                       No.
                                   2                                                              licensing strategies, and licenses
                                   3                                                              and negotiations with third parties.
                                                                                                  Rees Opp. Decl. ¶ 9; Franzinger
                                   4                                                              Opp. Decl. ¶ 9. Disclosure of such
                                                                                                  information could cause harm to
                                   5                                                              both parties. Id.
                                   6     E.    ECF 336 (Defendants’ Motion as to Defendants’ Reply in support of Defendants’
                                               Motion to Exclude Opinions and Testimony and Exhibits)
                                   7
                                       ECF     Document to be Sealed:         Result                    Reasoning
                                   8   No.
                                   9   336-4   A: Reply in support of   DENIED as to              Cites sealable material in exhibits,
                                               Defendants’ Daubert      portions quoting or       as discussed below, and otherwise
                                  10           Motion                   substantively citing      contains confidential information
                                                                        exhibits or portions of   relating to the parties’ licensing
                                  11                                    briefs the Court has      negotiations, Plaintiffs’ and
                                                                        determined in this        Defendants’ licensing strategies
                                  12
Northern District of California




                                                                        Order are non-            and licenses and negotiations with
 United States District Court




                                  13                                    sealable.                 third parties, and the confidential
                                                                                                  arbitration between the parties.
                                  14                                    GRANTED as to             Lee Decl. ISO Reply ¶ 2, ECF
                                                                        remaining highlighted     336-1; Rees Decl. ISO Reply ¶ 4,
                                  15                                    portions.                 ECF 347. Disclosure of such
                                  16                                                              information could cause harm to
                                                                                                  both parties. Id.
                                  17
                                                                                                  To the extent the redacted portions
                                  18                                                              quote or substantively cite exhibits
                                                                                                  or briefs or portions thereof that
                                  19                                                              this Court has determined are
                                  20                                                              unsealable, the request is
                                                                                                  DENIED.
                                  21
                                                                                                  Defendants are ORDERED to file
                                  22                                                              a partially redacted version of this
                                                                                                  document in the public record no
                                  23                                                              earlier than 4 days and no later
                                  24                                                              than 10 days from the date of this
                                                                                                  order.
                                  25

                                  26
                                  27

                                  28
                                                                                   14
                                         F.    ECF 350 (Plaintiffs’ Motion as to Plaintiffs’ Reply in support of Plaintiffs’ Motion
                                   1           to Exclude Opinions and Testimony and Exhibits)
                                   2   ECF     Document to be Sealed:           Result                      Reasoning
                                       No.
                                   3   350-4   A: Reply in support of     DENIED as to              Cites sealable material in exhibits,
                                   4           Defendants’ Daubert        portions quoting or       as discussed below, and otherwise
                                               Motion                     substantively citing      contains confidential information
                                   5                                      exhibits or portions of   relating to the parties’ licensing
                                                                          briefs the Court has      negotiations, Plaintiffs’ and
                                   6                                      determined in this        Defendants’ licensing strategies,
                                                                          Order are non-            licenses and negotiations with
                                   7                                      sealable.                 third parties, the confidential
                                   8                                                                arbitration between the parties,
                                                                          GRANTED as to             and confidential legal
                                   9                                      remaining highlighted     consultations.
                                                                          portions.                 Miller Decl. ISO Reply ¶ 5, ECF
                                  10                                                                350-1; Franzinger Decl. ISO Pl.
                                                                                                    Reply ¶¶ 3–4, ECF 354.
                                  11
                                                                                                    Disclosure of such information
                                  12                                                                could cause harm to both parties.
Northern District of California




                                                                                                    Id.
 United States District Court




                                  13
                                                                                                    To the extent the redacted portions
                                  14                                                                quote or substantively cite exhibits
                                                                                                    or briefs or portions thereof that
                                  15
                                                                                                    this Court has determined are
                                  16                                                                unsealable, the request is
                                                                                                    DENIED.
                                  17
                                                                                                    Defendants are ORDERED to file
                                  18                                                                a partially redacted version of this
                                                                                                    document in the public record no
                                  19
                                                                                                    earlier than 4 days and no later
                                  20                                                                than 10 days from the date of this
                                                                                                    order.
                                  21
                                       350-5   B: Reed Decl., Ex. 16 –    GRANTED as to lines       Contains confidential information
                                  22           Excerpts from the          46:7-23, 51:8-20,         relating to a confidential
                                               deposition transcript of   52:16-19, 67:16-25,       arbitration and consultation that
                                  23           ASUS’s expert Sachin       68:1-8, 151:8-22.         Mr. Sinha conducted at the
                                               Kumar Sinha, dated                                   direction and request of Sidley
                                  24           July 10, 2018              DENIED as to              Austin and other confidential
                                                                          remainder.                parties. Franzinger Decl. ¶¶ 5.
                                  25
                                                                                                    Disclosure of such information
                                  26                                                                could cause harm to Plaintiffs and
                                                                                                    third parties.
                                  27
                                                                                                    Because Plaintiffs, the designating
                                  28
                                                                                     15
                                   1     ECF      Document to be Sealed:              Result                        Reasoning
                                         No.
                                   2                                                                   parties, do not seek to seal the
                                   3                                                                   remainder, Defendants are
                                                                                                       ORDERED to file a redacted
                                   4                                                                   version of this document in the
                                                                                                       public record no earlier than 4
                                   5                                                                   days and no later than 10 days
                                                                                                       from the date of this order.
                                   6
                                         350-6   C: Reed Decl., Ex. 19 –     GRANTED as to lines       Contains confidential information
                                   7             Excerpts from the           76:6-77:12, 79:9-80:1,    relating to a confidential
                                                 deposition transcript of    and Exhibit 6 at pages    arbitration and a confidential
                                   8             ASUS’s expert               1-3.                      consultation that Mr. Kakaes
                                   9             Apostolos Kakaes,                                     conducted at the direction and
                                                 dated July 13, 2018         DENIED as to              request of third parties and/or law
                                  10                                         remainder.                firms in a prior matter. Franzinger
                                                                                                       Decl. ¶ 6. Disclosure of such
                                  11                                                                   information could cause harm to
                                                                                                       Plaintiffs and third parties.
                                  12
Northern District of California
 United States District Court




                                  13                                                                   Because Plaintiffs, the designating
                                                                                                       parties, do not seek to seal the
                                  14                                                                   remainder, Defendants are
                                                                                                       ORDERED to file a redacted
                                  15                                                                   version of this document in the
                                                                                                       public record no earlier than 4
                                  16
                                                                                                       days and no later than 10 days
                                  17                                                                   from the date of this order.

                                  18   III.   ORDER

                                  19          For the foregoing reasons, the motions at ECF 276, 278, 326, 327, 336, and 350 are

                                  20   GRANTED IN PART and DENIED IN PART. For any request that has been denied, if the

                                  21   designating party has not already publicly submitted the properly redacted version of the

                                  22   documents, the submitting party must file the unredacted (or lesser redacted) documents into the

                                  23   public record no earlier than 4 days and no later than 10 days from the filing of this order. See

                                  24   Civ. L.R. 79-5(e)(2).

                                  25          IT IS SO ORDERED.

                                  26   Dated: January 16, 2019

                                  27                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
                                                                                        16
